             8:20-cv-00001 Doc # 1 Filed: 01/02/20 Page 1 of 6 - Page ID # 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,

       vs.

THE UNKNOWN HEIRS, EXECUTORS,
ADMINISTRATORS, DEVISEES,
TRUSTEES, LEGATEES, CREDITORS,
AND ASSIGNEES OF BEVERLY D.
LITTLE (DECEASED BORROWER); ANY
                                                                     8:20CV___
UNKNOWN PERSON AND THE
UNKNOWN HEIRS, EXECUTORS,
ADMINISTRATORS, DEVISEES,
TRUSTEES, LEGATEES, CREDITORS,
AND ASSIGNEES OF ANY PERSON
CLAIMING ANY INTEREST IN THE
SOUTH HALF (S ½) OF LOT TEN (10) AND
ALL OF LOT ELEVEN (11), BLOCK TWO
(2), LEAMING’S ADDITION TO THE CITY
OF KIMBALL, KIMBALL COUNTY,
NEBRASKA, REAL NAMES UNKNOWN,

                       Defendants.

                                          COMPLAINT

       Comes now the Plaintiff by Joseph P. Kelly, United States Attorney for the District of

Nebraska and Robert L. Homan, Assistant United States Attorney for this District, and for its cause

of action alleges:

       (1)      This is a civil action brought by the United States of America under the provisions

of 28 U.S.C. § 1345.

       (2)      Service may be made be made in the following manner:

                (a)    The Unknown Heirs, Executors, Administrators, Devisees, Trustees,

Legatees, Creditors, and Assignees of BEVERLY D. LITTLE (deceased Borrower); Any

Unknown Person and the Unknown Heirs, Executors, Administrators, Devisees, Trustees,

                                                 1
              8:20-cv-00001 Doc # 1 Filed: 01/02/20 Page 2 of 6 - Page ID # 2



Legatees, Creditors, and Assignees of any Person Claiming any Interest In The South Half (S ½)

of Lot Ten (10) and all of Lot Eleven (11), Block Two (2), LEAMING’S ADDITION to the City

of Kimball, Kimball County, Nebraska, Real Names Unknown, may be served in accordance with

Neb. Rev. Stat. § 25-518.01, by publication, since the addresses of these defendants are unknown.

        (3)      Raymond E. Little, Sr., (deceased Borrower), resided in Kimball County, Nebraska,

prior to his death on May 20, 2017. Raymond E. Little, Sr., predeceased his former spouse,

Beverly D. Little.

        (4)      Beverly D. Little, (deceased Borrower), resided in Kimball County, Nebraska, prior

to her death on October 29, 2018.

        (5)      There are no known Heirs, Executors, Administrators, Devisees, Trustees,

Legatees, Creditors, and Assignees of Beverly D. Little (deceased Borrower).

        (6)      On or about August 10, 1999, the deceased Borrowers, Raymond E. Little, Sr., and

Beverly D. Little, executed and delivered to the Plaintiff, United States of America, acting through

the Rural Housing Service, an agency of the United States Department of Agriculture, a

Promissory Note whereby they promised to pay to the Plaintiff the sum of $40,000.00, with interest

thereon at 6.8750 percent per annum. As consideration for the Note, the Plaintiff made a Rural

Housing loan to deceased Borrowers, Raymond E. Little, Sr. and Beverly D. Little, pursuant to the

provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471 et seq.). A true and correct

copy of the Note is attached as Exhibit A.

        (7)      At the same time and place and as part of the same transaction, to secure the

payment of the Note, the deceased Borrowers, Raymond E. Little, Sr. and Beverly D. Little,

executed and delivered to the Plaintiff a purchase-money security interest in the form of a Real

Estate Mortgage upon certain real estate in Kimball County, Nebraska, within the jurisdiction of

this court, to-wit:

                                                 2
             8:20-cv-00001 Doc # 1 Filed: 01/02/20 Page 3 of 6 - Page ID # 3



       The South Half (S ½) of Lot Ten (10) and all of Lot Eleven (11), Block Two (2),
       LEAMING’S ADDITION to the City of Kimball, Kimball County, Nebraska.

       This Mortgage was recorded in the Office of the Register of Deeds of Kimball County,

Nebraska, on August 12, 1999, in Book 117, at Pages 465-470. A true and correct copy of the

Mortgage is attached as Exhibit B.

       (8)      The Plaintiff is the owner and holder of the Promissory Note and Real Estate

Mortgage, attached as Exhibits A and B.

       (9)      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. § 3550.162, the Real Estate Mortgage also secured the

recapture of interest credit or subsidy granted to the deceased Borrowers, Raymond E. Little, Sr.

and Beverly D. Little. A true and correct copy of the Subsidy Repayment Agreement is attached

as Exhibit C. The total amount of interest credit or subsidy subject to recapture is $4,190.40.

       (10)     The deceased Borrowers, Raymond E. Little, Sr. and Beverly D. Little, failed to

pay to the Plaintiff installments of principal and interest when due in violation of the provisions of

the Note and Mortgage. The Plaintiff has accelerated the indebtedness and made demand for

payment in full. The demand for payment remains unsatisfied.

       (11)     Raymond E. Little, Sr. and Beverly D. Little owned the property described in

paragraph (7), above, as “Joint Tenants with Right of Survivorship”. Upon Raymond E. Little,

Sr.’s death, Beverly D. Little became sole owner.

       (12)     The Plaintiff claims it is owed, pursuant to the provisions of the Promissory Note

and Real Estate Mortgage, a balance of $52,093.44, which includes $42,549.96 in total principal

(which is comprised of $28,753.30 in principal, $11,295.46 in advances, $40.92 in late charges,

$2,460.28 in escrow, and any other recoverable costs); and $5,353.08 in interest, as of October 24,

2019, plus interest accruing thereafter at the daily rate of $7.5440; and $4,190.40 in interest credit

or subsidy subject to recapture; plus the costs of this action.
                                                  3
              8:20-cv-00001 Doc # 1 Filed: 01/02/20 Page 4 of 6 - Page ID # 4



        (13)     No other action has been brought for the recovery of the balance due.

        (14)     The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.

        (15)     The interests of the Defendants are junior and inferior to the interests of the

Plaintiff.

        (16)     The Defendant does not have a right to redemption after foreclosure sale herein.

        WHEREFORE, the Plaintiff demands judgment in rem against the mortgaged property in

the amount of $52,093.44, which includes $42,549.96 in total principal (which is comprised of

$28,753.30 in principal, $11,295.46 in advances, $40.92 in late charges, $2,460.28 in escrow, and

any other recoverable costs); and $5,353.08 in interest, as of October 24, 2019, plus interest

accruing thereafter at the daily rate of $7.5440; and $4,190.40 in interest credit or subsidy subject

to recapture; plus the costs of this action.

        The Plaintiff further demands that its Mortgage be declared a first and paramount lien on

the real estate described therein and that such advances as the Plaintiff may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

        The Plaintiff further demands that all legal right, title and interest which said Defendants

have in the real estate be sold at public sale, without redemption, in accordance with 28 U.S.C. §§

2001-2003, inclusive, and that the sale be subject to any unpaid real estate taxes or special

assessments, and that the sale proceeds be applied in the following order:

        (1)      Filing fees allowed pursuant to 28 U.S.C. § 2412(a)(2);

        (2)      The costs of the sale and of this action;



                                                   4
             8:20-cv-00001 Doc # 1 Filed: 01/02/20 Page 5 of 6 - Page ID # 5



       (3)      The interest accruing on the Plaintiff’s judgment in rem against the mortgaged

property and against Defendants;

       (4)      The Plaintiff’s judgment in rem against the mortgaged property and against

Defendants;

       (5)      The Plaintiff’s judgment in rem for interest credit or subsidy subject to recapture;

and

       (6)      The balance, if any, be brought into this Court to await its further order.

       The Plaintiff further demands that all right, title and interest in and to the real estate of the

Defendants, and of all persons claiming by, through or under them be decreed to be junior and

inferior to the Plaintiff’s Mortgage and be absolutely barred and foreclosed.

       If the purchaser of the real estate be denied possession, the Plaintiff prays that upon the

filing of a proper Praecipe, this Court issue a Writ of Assistance and without further order of this

Court place the purchaser of the real estate in peaceable possession.

                                               UNITED STATES OF AMERICA,
                                               Plaintiff

                                               JOSEPH P. KELLY
                                               United States Attorney for the
                                               District of Nebraska


                                       By:     /s/ Robert L. Homan
                                               ROBERT L. HOMAN, #18580
                                               Assistant United States Attorney
                                               1620 Dodge Street, Suite 1400
                                               Omaha, NE 68102-1506
                                               Tel: 402-661-3700
                                               Fax: 402-661-3086
                                               E-mail: robert.homan@usdoj.gov




                                                  5
           8:20-cv-00001 Doc # 1 Filed: 01/02/20 Page 6 of 6 - Page ID # 6



Of Counsel:
Office of General Counsel
U.S. Department of Agriculture, Rural Development
Beacon Facility – Mail Stop 1401
P.O. Box 419205
Kansas City, MO 64141-6205
Tel: (816) 823-4646
Fax: (816) 823-4688

                               REQUEST FOR PLACE OF TRIAL

        The United States hereby requests that trial of the above-entitled matter be held in the
City of Omaha, Nebraska.


                                              /s/ Robert L. Homan
                                              ROBERT L. HOMAN




                                                 6
8:20-cv-00001 Doc # 1-1 Filed: 01/02/20 Page 1 of 3 - Page ID # 7




                                                                    EXHIBIT
                                                                      A
8:20-cv-00001 Doc # 1-1 Filed: 01/02/20 Page 2 of 3 - Page ID # 8
8:20-cv-00001 Doc # 1-1 Filed: 01/02/20 Page 3 of 3 - Page ID # 9
8:20-cv-00001 Doc # 1-2 Filed: 01/02/20 Page 1 of 6 - Page ID # 10




                                                                 EXHIBIT
                                                                     B
8:20-cv-00001 Doc # 1-2 Filed: 01/02/20 Page 2 of 6 - Page ID # 11
8:20-cv-00001 Doc # 1-2 Filed: 01/02/20 Page 3 of 6 - Page ID # 12
8:20-cv-00001 Doc # 1-2 Filed: 01/02/20 Page 4 of 6 - Page ID # 13
8:20-cv-00001 Doc # 1-2 Filed: 01/02/20 Page 5 of 6 - Page ID # 14
8:20-cv-00001 Doc # 1-2 Filed: 01/02/20 Page 6 of 6 - Page ID # 15
8:20-cv-00001 Doc # 1-3 Filed: 01/02/20 Page 1 of 1 - Page ID # 16




                                                                     EXHIBIT
                                                                       C
